 

Exhibit 10.64

FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan

Incentive Stock Option Award Agreement

 

To:

 

FTI Consulting, Inc. (the “Company”) has granted you an award (the “Award”) of a
stock option (the “Option”), under the FTI Consulting, Inc. 2009 Omnibus
Incentive Compensation Plan, as amended and restated, as further amended from
time to time (the “Plan”), exercisable for up to shares (“Option Shares”) of
common stock, $0.01 par value (“Common Stock”) of the Company (the “Shares”), at
the exercise price of $ per share (the “Exercise Price”). The effective “Date of
Grant” will be , subject to your promptly signing and returning a copy of this
Agreement (as defined below) to the Company.

 

This Incentive Stock Option Award Agreement (the “Agreement”) and the Award of
the Option are made in consideration of your employment with the Company (as
hereafter defined) and are subject to any applicable terms of the written
employment or Service arrangements, as amended from time to time, to which you
are subject (“Employment Agreement”), as applicable, between or among, you, the
Company and/or an Affiliate of the Company (the “Employer”). This Agreement
incorporates the Plan and any terms and conditions relating to the Option or the
Award contained in the Employment Agreement (if applicable) by reference, and
specifies other applicable terms and conditions of your Award. You agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company concerning any questions arising under this Agreement or the Plan with
respect to the Award.

 

Copies of the Plan and the Prospectus for the Plan are attached or have
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of those
documents by contacting the Secretary of the Company at FTI Consulting, Inc., 2
Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410) 591-4800).
You also may request from the Secretary of the Company copies of the other
documents that make up a part of the Prospectus (described more fully at the end
of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

 

The Glossary at the end of this Agreement includes definitions of capitalized
words used in this Agreement. Unless otherwise noted, all terms not defined in
this Agreement (including the Glossary) have the meanings given in the Plan or,
if applicable, the Employment Agreement.

 

The Option is intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the fullest extent permitted by that Section. The Company, however, does not
warrant any particular tax consequences of the Option. Any portion of the Option
that does not meet the applicable requirements under Code Section 422 will be
treated as a nonstatutory stock option.

 

In addition to the terms, conditions, and restrictions set forth in the Plan or
your Employment Agreement (if applicable), the following terms, conditions, and
restrictions apply to the Option and the Option Shares:

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

1

 

--------------------------------------------------------------------------------

 

 

(1)

Exercise.  You may not exercise the Option before       , except as otherwise
provided below.

 

 

 

a.

Except as provided otherwise in this Agreement or your Employment Agreement (if
applicable), so long as your Service continues through the applicable date upon
which vesting is scheduled to occur, you may exercise the Option for [To be
Completed at Time of Award]; except that none of the Option will become vested
after your Service ceases unless otherwise provided in this Agreement or the
Employment Agreement (if applicable).

 

  

b.

The Option will expire at 5:00 p.m. Eastern Time on the tenth anniversary of the
Grant Date.

 

 

 

 

 

[Sections c – h to be Updated at Time of Award]  

 

 

 

 

c.

Notwithstanding the foregoing or any provision of the Employment Agreement (if
applicable) to the contrary, the Option shall be fully vested and exercisable
(i) upon termination of the Employee’s Service as a result of the Employee’s
death or Total and Permanent Disability or (ii) upon termination of the
Employee’s Service by the Employer or by the Company (or its successor) without
Cause within one year following a Change in Control (as defined in the
Employment Agreement (if applicable), or if not defined therein, as defined in
this Agreement).

 

 

 

 

d.

Except as provided in Sections 1(e), 1(f) or 1(h) below, if the Employee
terminates Service for “Good Reason” or if the Company terminates Employee’s
employment without “Cause,” the vested portion of the Option will remain
exercisable until the later of (i) the ____ period following such termination
event and (ii) the exercise period stipulated in Employee’s Employment Agreement
(if applicable) (but in no event beyond the expiration date of the Option set
forth in Section 1(b) hereof) and any unexercised portion of the Option will be
immediately forfeited for no consideration.    

 

 

 

 

e.

If you terminate Service due to your death or Total and Permanent Disability (as
hereafter defined), the vested portion of the Option will remain exercisable for
a                                   _____ period following Employee’s
termination (but in no event beyond the expiration date of the Option set forth
in Section 1(b) hereof) and any unexercised portion of the Option will be
immediately forfeited for no consideration.

 

 

 

 

f.

If the Employee’s Service is terminated by the Company with “Cause” or as a
result of the Employee’s voluntary resignation or retirement, the unexercised
Option (vested and not vested) will be immediately forfeited for no
consideration.      

 

 

 

 

g.

You may exercise the vested portion of the Option only in multiples of whole
Option Shares and may not exercise the Option as to fewer than one hundred
Option Shares (unless the Option is then exercisable for fewer than one hundred
Option Shares) at any one time. Fractional shares will be eliminated and the
Company will not make any cash or other payments in settlement of fractional
shares.

 

 

 

 

h.

Compliance with Minimum Vesting Conditions.  Notwithstanding the otherwise
applicable vesting provisions of this Agreement, the Award hereunder shall be
subject in all respects to the minimum vesting conditions contained in Sections
3.2(6) and 3.3 of the Plan, and no vesting or accelerated vesting of the Award
shall take effect hereunder to the extent that it would violate such minimum
vesting conditions.

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

2

 

--------------------------------------------------------------------------------

 

 

(3)

Method of Exercise.  Subject to this Agreement or the Plan, you may exercise the
Option only by notice to the Company, in such form and manner as the Committee
may require, on or before the Option’s expiration date or earlier forfeiture.
Each such notice must:

 

 

a.

state the election to exercise the Option and the number of Option Shares with
respect to which it is being exercised; and

 

 

 

 

b.

contain such representations as the Company may require.

 

 

 

 

c.

be accompanied by full payment of the Exercise Price payable for the Option
Shares or properly executed, irrevocable instructions, in such manner and form
as the Company may require, to effectuate a broker-assisted cashless exercise
through a brokerage firm acceptable to the Company. The Exercise Price may be
paid to the Company via cash, check, money order or wire transfer, and subject
to such limits as the Committee may impose, from time to time, tender (via
actual delivery or attestation) of other shares of the Company’s Common Stock
previously owned by you.

 

 

 

 

For all purposes of this Agreement and the Plan, the date of exercise will be
the date on which you have delivered the notice and any required payment (or, in
the case of a broker-assisted cashless exercise, irrevocable broker
instructions) acceptable to the Committee to the Company.  

 

(4)

Notice of Certain Disposition.  You agree to give prompt notice to the Company
if you dispose of any Option Shares acquired upon exercise of the Option within
one (1) year after you acquire them or within two (2) years after the Date of
Grant.  

 

 

 

[Section (5) to be Updated at Time of Award]  

 

 

(5)

Forfeiture.  Subject to Section 2 hereof, you will forfeit any unvested portion
of the Option, and any vested portion of the Option (as provided in Section
2(f), upon the termination of your Service relationship with the Company.

 

If you cease to be a “common law employee” of the Company or any of its
Affiliates but you continue to provide bona fide Services (which shall not
include any period of salary continuation commencing after termination due to
your Employment Agreement (if applicable) or any Company severance plan) to the
Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. However, the Option will not be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (“Code Section 422”) with respect to any exercise that occurs more
than three months after such cessation of the common law employee relationship
(except as otherwise permitted by Section 421 of the Internal Revenue Code of
1986, as amended, or Code Section 421). In the event that your employment or
Service relationship is with a business, trade or entity that, after the Date of
Grant, ceases for any reason to be part of the Company or an Affiliate, your
employment or Service relationship will be deemed to have terminated for
purposes of this Agreement upon such cessation if your employment or Service
relationship does not continue uninterrupted immediately thereafter with the
Company, an Affiliate of the Company or the acquirer of the Company upon a
Change in Control.        

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

3

 

--------------------------------------------------------------------------------

 

 

 

(6)

Stock Certificates.  As soon as practicable after exercise of the Option, the
Company will deliver a share certificate to you, or deliver Option Shares
electronically or in certificate form to your designated broker on your behalf,
for the Option Shares issued upon exercise. Any share certificates delivered or
Option Shares delivered electronically will, unless the Option Shares are
registered and such registration is in effect, or an exemption from registration
is available, under applicable federal and state law, bear a legend (or
electronic notation) restricting transferability of such Option Shares. If you
are deceased (or in case of your Total and Permanent Disability and if
necessary) at the time that a delivery of Option Shares is to be made, the
Option Shares will be delivered in accordance with the instructions received
from your executor, administrator, legally authorized guardian or personal
representative.

 

 

(7)

Postponement of Exercise.  The Company may postpone the exercise of any portion
of the Option Shares for so long as the Company determines to be necessary or
advisable to satisfy the following, subject to the limitations of Code Section
409A:

 

 

 

a.

the completion or amendment of any registration of the Option Shares or
satisfaction of any exemption from registration under any securities law, rule
or regulation;

 

 

 

 

b.

compliance with any requests for representations; and

 

 

 

 

c.

receipt of proof satisfactory to the Company that a person seeking to exercise
the Option on your behalf upon your Total and Permanent Disability (if
necessary), or upon your estate’s behalf after your death, is authorized and
entitled to exercise the Option.

 

 

 

 (8)

Non-Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement (if applicable) or other Service relationship with your
Employer and the Company.  This Agreement is not to be construed as a contract
of employment or Service relationship between the Company (or your Employer) or
any of its Affiliates and you, nor as a contractual right of you to continue in
the employ of, or in a Service relationship with, the Company (or your Employer)
or any of its Affiliates for any period of time.  This Agreement does not limit
in any manner the right of the Company or Employer to discharge you at any time
with or without Cause or notice and whether or not such discharge results in the
forfeiture of the Award, Option and Option Shares or any other adverse effect on
your interests under the Plan.

 

 

 (9)

Entire Agreement.  This Agreement, inclusive of the Plan and the terms of the
Employment Agreement (if applicable) incorporated into this Agreement, contain
the entire agreement between you and the Company with respect to the Award,
Option and Option Shares. Any and all existing oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement by any person with respect to the
Award, Option and Option Shares are superseded by this Agreement and are void
and ineffective for all purposes.

 

 

 (10)

Rights as Stockholder.  You understand and agree that you will not be deemed for
any purpose to be a stockholder of the Company with respect to any of the Option
Shares underlying the Option unless and until they have been issued to you after
exercise of this Option and payment for the Option Shares.

 

 

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

4

 

--------------------------------------------------------------------------------

 

(11)

Restrictions on Transfer.  This Option cannot be assigned, transferred, pledged,
hypothecated, hedged or disposed of in any way and cannot be subject to
execution, attachment or similar process; however, the Option is transferable by
way of will or the laws of descent and distribution.  Any sale or transfer,
pledge, hedge, hypothecation, encumbrance or other disposition, or purported
sale or transfer, pledge, hedge, hypothecation, encumbrance or other
disposition, shall be null and void.  The Company will not be required to
recognize on its books any action taken in contravention of these
restrictions.  During your lifetime, only you (or, upon death your estate or
personal representative, or your Total and Permanent Disability and if
necessary, a guardian or legal representative) may exercise the Option.

 

 

(12)

Company’s Rights.  You understand and agree that the existence of this Option
will not affect in any way the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations,
or other changes in the Company’s capital structure or its business, including
that of its Affiliates, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

 

(13)

Tax Withholding.  At the time of exercise, the Company or its Affiliates may
withhold from your payroll or any other payment due to you, and you agree to
make adequate provision for, all taxes required by law to be withheld in
connection with the Option. The Company or its Affiliates may require you to
make a cash payment to cover any withholding tax obligation as a condition of
exercise of the Option and delivery of the Option Shares. The Company may, in
its sole discretion, permit you to satisfy, in whole or in part, any withholding
tax obligation which may arise in connection with the Option either by electing
to have the Company withhold from the Option Shares to be issued upon exercise
that number of Option Shares, or by electing to deliver to the Company
already-owned shares of Common Stock of the Company, in either case having a
Fair Market Value equal to the amount necessary to satisfy the statutory minimum
withholding amount due.

 

 

(14)

Governing Law.  The validity, construction and effect of this Agreement, and of
any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award, the Option or the Option Shares will be brought in the federal or state
courts in the districts, which include Baltimore, Maryland, and you agree and
submit to the personal jurisdiction and venue thereof.

 

 

(15)  

Adjustments.  The Committee shall make various adjustments to your Option,
including adjustments to the number and type of securities subject to the Option
and the Exercise Price, in accordance with the terms of the Plan. In the event
of any transaction resulting in a Change in Control of the Company, the Option
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of the Option by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof. In the event of such
termination, you will be permitted, immediately before the Change in Control, to
exercise the Option.   

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

5

 

--------------------------------------------------------------------------------

 

 

 

(16)

Amendment.  This Agreement may be amended from time to time by the Committee in
its discretion; however, this Agreement may not be modified in a manner that
would have a materially adverse effect on the Award, Option or Option Shares, as
determined by the Committee, except as provided in the Plan, the Employment
Agreement (if applicable) or in a written document signed by you and the
Company.

 

 

(17)

Notice.  Any notice that you are required to give the Company under this
Agreement must be delivered to the Secretary of the Company or his or her
designee at the principal executive office of the Company. Notice will be deemed
to have been duly delivered when received by the Secretary or his or her
designee in such form and manner as the Company finds to be acceptable.

 

 

(18)

Conformity and Conflict.  Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Plan or your Employment Agreement (if
applicable), the provisions of, first, the Plan, second, this Agreement, and
lastly, your Employment Agreement (if applicable), will control in that order of
priority, except in the case of Section 14 of this Agreement, which will control
in all cases.

 

 

(19)

Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect.   Further, it is the parties' intent that any court order
(or decision of arbitrator(s) as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

 

 

(20)

Further Assurances.  You agree to use your reasonable and diligent best efforts
to proceed promptly with the transactions contemplated herein, to fulfill the
conditions precedent for your benefit or to cause the same to be fulfilled and
to execute such further documents and other papers and perform such further acts
as may be reasonably required or desirable to carry out the provisions hereof
and the transactions contemplated herein.

 

 

(21)

Headings.  Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

 

(22)

Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

 

(23)

Code Section 409A Compliance.  Although the Company does not guarantee the tax
treatment of the Option or any Option Shares hereunder, the intent of the
parties is that the Option and the Option Shares under this Agreement be exempt
from, or comply with, Code Section 409A and the treasury regulations and other
official guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted in a manner consistent therewith.

 

 

{The Glossary follows on the next page}




 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

6

 

--------------------------------------------------------------------------------

 

GLOSSARY

 

(a)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

 

(b)“Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that, such event is also a “change in control event” as described
in Code Section 409A.  

 

(c)“Good Reason” has the meaning ascribed to such term or words of similar
import in your Employment Agreement.

 

(d)“Service” means your employment or other Service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide Services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or Service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or Service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or Service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

(e)“Total and Permanent Disability” has the meaning ascribed to such term or
words of similar import in your Employment Agreement (if applicable) and, in the
absence of an effective Employment Agreement (if applicable), means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in your death or which has lasted or can be expected to last for a
continuous period of not less than twelve months.  The Committee may require
such proof of Total and Permanent Disability as the Committee in its sole
discretion deems appropriate and the Committee’s good faith determination as to
whether and when you are totally and permanently disabled will be final and
binding on all parties concerned.

 

(f)“You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

 

{Signature page follows}




 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the date
electronically accepted and acknowledged by the award recipient.

 

2009 Omnibus Incentive Compensation Plan [Amended and Restated as of June 3,
2015]

ISO Award Agreement

 

8

 